UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-6484


FRED D. DOUTY,

                 Plaintiff - Appellant,

          v.

DAVID BALLARD, Warden, Mt. Olive Correctional Complex; PAUL
PERRY, Associate Warden of Security, Mt. Olive Correctional
Complex; STEVE CAUDILL, Captain, Mt. Olive Correctional
Complex; RONNIE WILLIAMS, Captain, Mt. Olive Correctional
Complex; CHRIS BLAKE, Principal, Mt. Olive Correctional
Complex; JAMES PENNINGTON, Educational Instructor, Mt. Olive
Correctional Complex; and; MIKE CLEMENS, Case Manager, Mt.
Olive Correctional Complex; are sued in their individual and
official capacities,

                 Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:13-cv-24714)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fred D. Douty, Appellant Pro Se. John Herbert Boothroyd, WEST
VIRGINIA DIVISION OF CORRECTIONS, Charleston, West Virginia;
Greg S. Foster, Assistant Attorney General, Charleston, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Fred D. Douty appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2012) complaint and denying Douty’s motion

to amend his amended complaint.       We have reviewed the record and

find   no   reversible   error.   Accordingly,    we   affirm   for   the

reasons stated by the district court.         Douty v. Ballard, No.

2:13-cv-24714 (S.D.W. Va. Mar. 18, 2015).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                AFFIRMED




                                  3